FILED
                             NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30129

                Plaintiff - Appellee,            D.C. No. 2:13-cr-00112-ALH

 v.
                                                 MEMORANDUM*
EDWIN RANDAL COSTON, a.k.a. Allah
Allah,

                Defendant - Appellant.


                     Appeal from the United States District Court
                       for the Eastern District of Washington
                    Ancer L. Haggerty, District Judge, Presiding**

                            Submitted October 14, 2015***

Before:         SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Edwin Randal Coston, a.k.a. Allah, appeals from the district court’s

judgment and challenges his jury-trial conviction and 41-month sentence for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ancer L. Haggerty, Senior United States District
Judge for the District of Oregon, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
mailing a threatening communication, in violation of 18 U.S.C. § 876(c). Pursuant

to Anders v. California, 386 U.S. 738 (1967), Coston’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Coston has submitted several pro se filings contesting the

jurisdiction of the district court and this court, and seeking to void the judgment

against him and obtain immediate release as well as compensation. No answering

brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      All other pending motions are DENIED.

      AFFIRMED.




                                           2                                    14-30129